DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1-18, in the reply filed on 11/18/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claims 1, 4, 6-18, and 21 will be examined to the extend they read on the elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,877,230 (‘230) in view of WO 2014/004018 (‘018) and US 2014/0349981 (‘981).
‘230 teaches an oleogel composition comprising sex hormone including progesterone, oil (in 30-98%), viscosity regulating agents such as cellulose derivatives and carbomer (a.k.a. acrylic acid polymer) (see col. 3, lines 30-65, col. 4, line 39, col. 5, lines 24-27). ‘230 teaches a device capable for dispensing the gel (see claims 2 and 14 for example).

‘018 teaches an oleogel composition that is edible and comprising ethylcellulose (from 1-20%) and an oil (see claim 1). 
‘981 teaches an oleogel formulation for delivering steroids. The corticosteroid formulation comprising liquid paraffin and petrolatum (see [0027], [0072] for example).
It would have been obvious to one of ordinary skill in the art to incorporate the herein claimed excipients into the progesterone steroid oleogel composition of ‘230.
One of ordinary skill in the art would have been motivated to incorporate the herein claimed excipients into the progesterone steroid oleogel composition of ‘230. As ethylcellulose (a cellulose derivative), liquid parafifin, and petrolatum are well-known ingredients for gel formulation that are suitable in use with steroids, incorporating these well-known ingredients such as the herein claimed ones, into the oleogel progesterone formulation of ‘230 would be reasonably expected to be successful.  Furthermore, the optimization of result effect parameters (e.g., weight ratio of the excipients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The examiner notes that the viscosity and the retention time of the oleogel composition depends on the weight 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627